IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 95-40901
                           Summary Calendar



TIMOTHY A. AGUILAR,

                                          Plaintiff-Appellant,

versus

JAMES A. SHAW et al.,

                                          Defendants,

FNU GIDDENS, Officer; UNIDENTIFIED
FOX; DONALD CHASTAIN; UNIDENTIFIED
ANDERSON; JESSE DUNCAN,

                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:94-CV-1042
                        - - - - - - - - - -
                          October 20, 1997
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Texas prisoner Timothy Aguilar, no. 647166, appeals the

magistrate judge’s final judgment following a bench trial in his

42 U.S.C. § 1983 action.

     Although Aguilar contends that the magistrate judge abused

her discretion when she ordered the clerk to strike his motion

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 95-40901
                                -2-

for a jury trial, he waived his right to a jury trial by not

timely objecting to the magistrate judge’s action.   See Wauhop v.

Allied Humble Bank, N.A., 926 F.2d 454, 455-56 (5th Cir. 1991).

The magistrate judge did not err by denying Aguilar’s motion to

amend his complaint.   See Baker v. Putnal, 75 F.3d 190, 196 (5th

Cir. 1996).   The magistrate judge did not abuse her discretion by

denying Aguilar’s motion to file a supplemental complaint.        See

Lewis v. Knutson, 699 F.2d 230, 239 (5th Cir.(Tex. 1983).

     The magistrate judge did not abuse her discretion by denying

writs of habeas corpus ad testificandum and subpoenas requested

by Aguilar. See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987);

Ballard v. Spradley, 557 F.2d 476, 480 (5th Cir. 1977).     The

magistrate judge did not abuse her discretion by denying

Aguilar’s motion to compel disclosure.    See Richardson v. Henry,

902 F.2d 414, 417 (5th Cir. 1990).   The magistrate judge did not

abuse her discretion by denying Aguilar’s motion for continuance.

See Dorsey v. Scott Wetzel Services, Inc., 84 F.3d 170, 171 (5th

Cir. 1996); see also Transamerica Insurance Co. v. Avenell, 66
F.3d 715, 721 (5th Cir. 1995).   The magistrate judge did not

abuse her discretion by denying his motion regarding sanctions

and inference to be drawn due to spoilation of evidence prior to

trial.   See Polanco v. City of Austin, 78 F.3d 968, 982 (5th Cir.

1996).

     Although Aguilar argues that the magistrate judge abused her

discretion by denying his various motions for injunctive relief,
                           No. 95-40901
                                -3-

this issue was previously decided against Aguilar in an

interlocutory appeal and is established as law of the case.    The

magistrate judge did not abuse her discretion by denying his

motions.   See Royal Ins. Co. of America v. Quinn-L Capital Corp.,

3 F.3d 877, 881 (5th Cir. 1993).   The magistrate judge did not

abuse her discretion by denying the request for a Government-paid

transcript.   See Oliver v. Collins, 904 F.2d 278, 282 (5th Cir.

1990).

     Although Aguilar challenges the magistrate judge’s findings

of fact, the fact findings are not clearly erroneous.     See Seal

v. Knorpp, 957 F.2d 1230, 1234 (5th Cir. 1992).   Aguilar

abandoned his concerns regarding the magistrate judge’s

conclusions of law by not arguing them in his brief.    See Price

v. Digital Equip. Corp., 846 F.2d 1026, 1028 (5th Cir. 1988).

     AFFIRMED.